Citation Nr: 1510809	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-47 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a rash on the genitals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2014 statement, the Veteran withdrew his request for a Board hearing and his appeal pertaining to his claim of entitlement to an increased evaluation for the service-connected bilateral hearing loss disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of service connection for a rash on the genitals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2014 statement, the Veteran withdrew his appeal pertaining to his claim of entitlement to an increased evaluation for the service-connected bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an increased evaluation for the service-connected bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In an October 2014 statement, the Veteran withdrew his appeal pertaining to his claim of entitlement to an increased evaluation for the service-connected bilateral hearing loss disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

A disability rating in excess of 20 percent for the service-connected bilateral hearing loss disability is dismissed.


REMAND

In August 2006, the Veteran was afforded a QTC examination to determine the nature and etiology of the rash on his genitals.  The examiner opined that the rash on the Veteran's penis was less likely than not related to treatment received for the rash on the head of the penis, anus, and upper trunk during service.  He elaborated that any treatment received over 30 years ago would unlikely cause the current rash and that the current rash was only on the shaft of the penis.  The Board finds that this opinion is inadequate as it does not address the Veteran's competent and credible lay statements.  In October 2004, the Veteran submitted a statement that the rash spread from his penis to his scrotum during service.  Therefore, an addendum opinion is necessary to determine the etiology of the rash on the Veteran's genitals. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the August 2006 examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the rash on the Veteran's genitals.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability)  that the rash on the Veteran's genitals was incurred in (is due to disease or injury in) service?

The examiner must consider the Veteran's competent and credible lay statements regarding the spread of the rash during service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


